In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00413-CR
     ___________________________

WILLIAM ROGER MCGLOTHLIN, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1269183D


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

         After William Roger McGlothlin pleaded guilty to possessing child

pornography, the trial court placed him on ten years’ deferred-adjudication

community supervision. Tex. Penal Code Ann. § 43.26. But the State later alleged that

McGlothlin violated that community supervision 41 times. After a hearing to

adjudicate McGlothlin’s guilt, the trial court found 31 allegations true, revoked

McGlothlin’s deferred-adjudication community supervision, adjudicated McGlothlin

guilty of child-pornography possession, and sentenced him to 10 years’ confinement.

The trial court’s judgment orders McGlothlin to pay $450 in reparations: $275 for

probation fees and $175 for money “DUE TO CSCD.”

         On appeal, McGlothlin complains only that the trial court’s reparations order

violates his due-process right. McGlothlin challenges both bases of the reparations

award.

         Counsel candidly admits that this court has rejected the argument that a trial

court violates a defendant’s due-process right by imposing probation fees as

reparations, see, e.g., Zamarripa v. State, 506 S.W.3d 715, 716 (Tex. App.––Fort Worth

2016, pet. ref’d), but he raises it “to preserve it for further review.” Counsel makes no

new argument to support the complaint, nor has he shown that any change in the law

requires this court to abandon its precedent. Therefore, we decline to reverse course

and overrule our holding.



                                            2
      But our precedent does support modifying the trial court’s judgment to delete

the $175 described solely as “DUE TO CSCD.” With no additional explanation in the

record, this description fails to support a reparations award. See Hongpathoum v. State,

578 S.W.3d 213, 216 (Tex. App.––Fort Worth 2019, no pet.); Lewis v. State,

423 S.W.3d 451, 461 (Tex. App.––Fort Worth 2013, pet. ref’d).

      We therefore partially sustain McGlothlin’s point, modify the trial court’s

judgment to delete $175 from the reparations so that McGlothlin is obligated to pay

only $275 in reparations, and affirm the judgment as modified.




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 13, 2021




                                           3